Name: Council Decision (EU) 2019/52 of 20 December 2018 authorising the opening of negotiations for an agreement amending the existing tariff rate quota for poultry meat and poultry meat preparations and amending the existing tariff regime for other poultry cuts, set out in Annex I-A to Chapter 1 of the Association Agreement between the European Union and its Member States, of the one part, and Ukraine, of the other part
 Type: Decision
 Subject Matter: international affairs;  European construction;  animal product;  agricultural policy;  international trade;  Europe;  tariff policy;  trade
 Date Published: 2019-01-14

 14.1.2019 EN Official Journal of the European Union L 10/62 COUNCIL DECISION (EU) 2019/52 of 20 December 2018 authorising the opening of negotiations for an agreement amending the existing tariff rate quota for poultry meat and poultry meat preparations and amending the existing tariff regime for other poultry cuts, set out in Annex I-A to Chapter 1 of the Association Agreement between the European Union and its Member States, of the one part, and Ukraine, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(3) and (4) thereof, Having regard to the recommendation from the European Commission, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1) (the Association Agreement) was signed at Brussels on 21 March and 27 June 2014. It was applied provisionally from 1 January 2016 and entered into force on 1 September 2017. (2) A new type of poultry cut under the tarriff lines CN 0207 13 70 (other cuts fresh or chilled) and CN 0207 14 70 (other cuts frozen) have been imported into the Union from Ukraine since mid-2016. Those imports have risen sharply and reached 25 000 tons in the first six months of 2018. Under the Association Agreement, those imports can enter the Union market at zero duty without any quantitative limits. (3) The new type of poultry cut consists of a traditional breast cap with the humerus bones of the wings attached and can, after minimal transformation in the Union, be marketed in the Union as poultry breast. Unlimited imports of those cuts therefore risk undermining the conditions under which traditional poultry breast cuts may be imported into the Union under the Association Agreement, in particular the quantitative restrictions in the form of a tariff rate quota. (4) Negotiations should therefore be opened with a view to concluding an agreement amending the Association Agreement as regards the volume of the tariff rate quota for poultry meat and poultry meat preparations, and the reinstatement of the Most Favoured Nation duty for imports from Ukraine in excess of that tariff rate quota, HAS ADOPTED THIS DECISION: Article 1 The Commission is hereby authorised to negotiate on behalf of the Union an amendment to the tariff schedule of the Union for the two tariff lines CN 0207 13 70 (other cuts fresh or chilled) and CN 0207 14 70 (other cuts frozen) in Annex I-A to Chapter 1 and to the tariff rate quota for poultry meat and poultry meat preparations in the Appendix to Annex I-A to the Association Agreement. Article 2 The negotiations shall be conducted on the basis of the negotiating directives of the Council set out in the addendum to this Decision. Article 3 The negotiations shall be conducted in consultation with the Trade Policy Committee as provided for in the third subparagraph of Article 207(3) of the Treaty on the Functioning of the European Union. Article 4 This Decision is addressed to the Commission. Done at Brussels, 20 December 2018. For the Council The President E. KÃ STINGER (1) OJ L 161, 29.5.2014, p. 3.